EXHIBIT 10(h)
 
 
 
MANAGEMENT PERFORMANCE IMPROVEMENT PLAN
(Amended and Restated as of February 19, 2010)






1.           Purpose.  The purpose of the Plan, which provides for Performance
Awards to be awarded to a select group of management and highly compensated
employees of the Company and its Subsidiaries, is to promote the interests of
the Company and its Subsidiaries by linking financial incentives provided to
such employees with improvement in the Company's financial results.


2.           Administration.  The Plan will be administered by a Committee
composed of at least three members of the Company's Board of Directors each of
whom shall qualify as (a) an "outside director" within the meaning of
Section 162(m) of the Code and (b) a "nonemployee director" within the meaning
of Rule 16b-3(b)(3)(i) promulgated under the Securities Exchange Act of 1934, as
amended.  Until determined otherwise by the Board, the Compensation and Benefits
Committee designated by the Board shall be the Committee under this Plan.


Subject to the express provisions of the Plan, the Committee shall have plenary
authority, in its discretion, to administer the Plan and to exercise all powers
and authority either specifically granted to it under the Plan or necessary and
advisable in the administration of the Plan, including without limitation the
authority to interpret the Plan; to prescribe, amend and rescind rules and
regulations relating to the Plan; to grant Performance Awards; to determine the
terms, provisions and conditions of all Performance Awards granted under the
Plan (which need not be identical), the individuals to whom and the time or
times when Awards shall be granted, and the performance measures used to
determine any payments of Performance Awards; and to make all other necessary or
advisable determinations with respect to the Plan.  The determination of the
Committee on such matters shall be conclusive.


3.           Participation.  The Committee may select from time to time key
employees of the Company and its Subsidiaries to participate in the Plan who, in
the opinion of the Committee, have the capacity to contribute significantly to
the successful performance of the Company and its Subsidiaries.  An employee who
is selected to be a Participant for one Performance Measurement Period shall not
have any rights to be included as a Participant for subsequent Performance
Measurement Periods.


4.           Performance Awards.  (a) Performance Awards may be, but are not
required to be, granted annually.  Each Performance Award shall provide that a
Participant will be entitled to a cash payment following the completion of a
designated Performance Measurement Period (which shall be three fiscal years of
the Company), subject to the satisfaction of conditions set forth in the Plan,
and the achievement of certain goals established by the Committee in connection
with each Performance Award.  Cash payments to which a Participant may be
entitled following the conclusion of each Performance Measurement Period shall
be determined based on the satisfaction of various performance measures, as the
Committee

 
 

--------------------------------------------------------------------------------

2

shall determine in the case of each Performance Award, including, but not
limited to, net income, operating income, return on net assets, revenue growth,
total shareholder return, earnings per share, return on equity, net revenue per
employee, market share, return on capital and/or economic value added (or
equivalent metric), and/or cash flow and/or free cash flow (before or after
dividends), with respect to the Company, any Subsidiary and/or business unit of
the Company or any Subsidiary; each as determined in accordance with generally
accepted accounting principles, where applicable, as consistently applied by the
Company and, if so determined by the Committee prior to the expiration of the
Performance Measurement Period, adjusted, to the extent permitted under Section
162(m) of the Code, to omit the effects of extraordinary items, the gain or loss
on the disposal of a business segment, unusual or infrequently occurring events
and transactions, accruals for awards under the Plan and cumulative effects of
changes in accounting principles.  Performance measures may vary from
Performance Measurement Period to Performance Measurement Period and from
Participant to Participant and may be established on a stand-alone basis, in
tandem or in the alternative.  Performance measures may be expressed on an
absolute basis or on a relative basis against a peer group or an index.  The
Committee shall determine and establish in writing, with respect to each
Performance Award, the performance measures for each year of the Performance
Measurement Period (including the levels of performance measures that must be
achieved to receive corresponding levels of cash payments); provided, however,
that minimum performance measures for the full Performance Measurement Period
(which performance measures may be raised in subsequent years) shall be
established in writing no later than 90 days after the commencement of the
Performance Measurement Period.  Each Performance Award shall include a
(i) target level of performance measures which if satisfied will entitle a
Participant to 100% of a specified target dollar amount and (ii) maximum payment
(specified in dollars) which may not be greater than 200% of the target dollar
amount described in subparagraph (i).  The maximum incentive payment any one
Participant may be entitled to receive (whether or not deferred as described in
Section 4(c) below) for any one Performance Measurement Period is
$3,000,000.  Notwithstanding the foregoing, with respect to Performance
Measurement Periods beginning on or after January 1, 2005 and provided that no
Change of Control shall have occurred, the Committee may, in its discretion,
reduce any payment to which a Participant who is an employee of the Company
would otherwise be entitled by such amount or percentage as the Committee deems
appropriate.


(b) A Performance Award shall terminate for all purposes unless the Participant
remains continuously employed by the Company or a Subsidiary until the date
established by the Committee for payment of the Performance Award unless the
termination is (i) due to Retirement, Disability or death; (ii) approved by the
Committee; or (iii) subsequent to a Change in Control.  In the event a
Participant's employment is terminated due to Retirement, Disability or death,
he or she (or, in the event of the Participant's death, his or her beneficiary)
will be entitled to a prorated portion of the Performance Award to which he or
she would otherwise be entitled based on the portion of the Performance
Measurement Period (determined in completed months) during which he or she was
continuously employed by the Company or a Subsidiary and based on the extent to
which the performance goals were achieved as determined at the end of the
Performance Measurement Period.  In the event of a Participant's termination of
employment for reasons other than Retirement, Disability or death, the Committee
may, but is not obligated to,

 
 

--------------------------------------------------------------------------------

3

authorize payment of an amount up to the prorated amount that would be payable
under the preceding sentence.  In the event of a Change in Control, Performance
Awards shall be deemed to be earned at 100% of the specified target dollar
amount described in Section 4(a)(i) and shall be paid as soon as practicable
following the earlier of the Participant's termination of employment after the
Change in Control or the end of the Performance Measurement Period during which
the Change in Control occurred, but in no event later than March 15th
immediately following the end of the first calendar year in which such Change in
Control occurred.


(c)  Participants entitled to receive a Performance Award for a Performance
Measurement Period will be entitled to receive a lump-sum cash payment on a date
selected by the Committee following the end of the Performance Measurement
Period (which, for Participants who are U.S. taxpayers, shall be no later than
March 15th immediately following the end of the first calendar year in which
such Performance Award was earned and vested) provided that the performance
measures are met.  Notwithstanding the preceding sentence, Participants may
elect to defer the receipt of payment of a Performance Award under the Key
Employees' Deferred Compensation Program of The Brink’s Company in accordance
with the terms of such plan.  Any payments made under this Plan shall be subject
to all applicable Federal, state or local taxes required by law to be withheld.


5.           Designation of Beneficiary.  A Participant may designate, in a
written election filed with the Company, a beneficiary or beneficiaries (which
may be an entity other than a natural person) to receive all distributions and
payments under the Plan after the Participant's death.  Any such designation may
be revoked, and a new election may be made, at any time and from time to time,
by the Participant without the consent of any beneficiary (unless otherwise
required by law).  If the Participant designates more than one beneficiary, any
distributions and payments to such beneficiaries shall be made in equal
percentages unless the Participant has designated otherwise in writing, in which
case the distributions and payments shall be made in the percentages designated
by the Participant.  If no beneficiary has been named by the Participant or no
beneficiary survives the Participant, any amounts due to the Participant shall
be distributed or paid in a single sum to the Participant's estate.


6.           Nonexclusive Plan.  The adoption of the Plan shall not be construed
as creating any limitations on the power of the Company to adopt such other
incentive arrangements as it may deem desirable and such arrangements may be
either generally applicable or applicable only in specific cases.


7.           Nonassignability.  No Performance Awards may be transferred,
alienated or assigned other than by will or by the laws of descent and
distribution.


8.           Amendment and Termination.  The Board of Directors may amend or
terminate this Plan at any time without the approval of the Company's
shareholders.


9.           Effectiveness of the Plan.  The Plan shall become effective on
January 1, 2000, provided that the Plan is approved by the Company’s
shareholders at the annual meeting of shareholders occurring in calendar year
2000.

 
 

--------------------------------------------------------------------------------

4

10.           No Right to Continued Employment.  Neither the adoption of the
Plan nor any action of the Board or Committee shall be deemed to give any
officer or employee any right to continued employment or any other rights other
than to payments under a Performance Award granted hereunder in accordance with
the terms of such award.


11.           Governing Law.  The Plan shall be construed and interpreted under
the laws of the state of New York.


12.           Definitions.  For the purpose of this Plan, unless the context
requires otherwise, the following terms shall have the meanings indicated:


(a)  "Board of Directors" means the board of directors of the Company.


(b)  "Cause" means, with respect to any Participant, (i) embezzlement, theft or
misappropriation by the Participant of any property of the Company, (ii) the
Participant’s willful breach of any fiduciary duty to the Company, (iii) the
Participant’s willful failure or refusal to comply with laws or regulations
applicable to the Company and its business or the policies of the Company
governing the conduct of its employees, (iv) the Participant’s gross
incompetence in the performance of the Participant’s job duties, (v) commission
by the Participant of a felony or of any crime involving moral turpitude, fraud
or misrepresentation, (vi) the failure of the Participant to perform duties
consistent with a commercially reasonable standard of care or (vii) any gross
negligence or willful misconduct of the Participant resulting in a loss to the
Company.


(c)  "Change in Control" shall have the meaning ascribed to such term under The
Brink’s Company 2005 Equity Incentive Plan, as amended from time to time, or any
successor to such plan, provided, however, that references to “Awards” therein
shall be deemed to be references to “Performance Awards” herein.


(d)  "Code" means the Internal Revenue Code of 1986, as amended.


(e)  "Committee" means the Compensation and Benefits Committee of the Company or
any successor thereto unless determined otherwise by the Board of Directors.


(f)  "Company" means The Brink’s Company, a Virginia corporation.


(g)  "Disability" means a physical or mental incapacity which would entitle the
Participant to benefits under the Company's long-term disability plan.


(h)  "Participant" means an employee who has been selected by the Committee to
participate in the Plan.


(i)  "Performance Award" means an incentive award made pursuant to the Plan.

 
 

--------------------------------------------------------------------------------

5

(j)  "Performance Measurement Period" means a performance cycle of one or more
fiscal years of the Company.  The initial Performance Measurement Period shall
be 2000-2002 (inclusive).


(k)  "Plan" means The Brink’s Company Management Performance Improvement Plan as
amended from time to time.


(l)  "Retirement" means, with respect to any Participant, any termination of the
Participant’s employment on or after the date on which the Participant has (i)
attained age 65 and completed at least five years of service with the Company or
any of its Subsidiaries or (ii) attained age 55 and completed at least ten years
of service with the Company or any of its Subsidiaries; provided that the
Participant’s employment is not terminated for Cause.


(m)  "Subsidiary" means any corporation more than 80% of the outstanding voting
stock of which is owned by the Company, by the Company and one or more
Subsidiaries or by one or more Subsidiaries.   "Subsidiaries" means more than
one of any such corporation.





 
 

--------------------------------------------------------------------------------

 
